Citation Nr: 0831191	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  05-19 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbosacral spine, currently evaluated as 40 
percent disabling.

2.  Entitlement to an increased, compensable disability 
rating for right hip strain, status-post fracture and 
dislocation. 

3.  Entitlement to service connection for a respiratory 
disability.

4.  Entitlement to an effective date earlier than March 27, 
2006, for a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from July 1968 to August 
1975.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

A November 2002 rating decision, in pertinent part, increased 
the disability evaluation for his service-connected 
degenerative disc disease of the lumbosacral spine from 
noncompensable to 20 percent disabling, effective July 12, 
2002, the date of receipt of the increased rating claim, as 
well as continued a noncompensable disability evaluation for 
his service-connected right hip strain, status-post fracture 
and dislocation. 

In a December 2003 rating decision, the RO increased the 
veteran's disability evaluation for his degenerative disc 
disease of the lumbosacral spine to 40 percent disabling, 
effective September 19, 2003.  Nonetheless, the RO, in a June 
2005 rating decision found clear and unmistakable error in 
the evaluation of the veteran's low back disability and 
granted an effective date of July 12, 2002 for the 40 percent 
disability rating.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993) (even if a rating is increased during the pendency of 
an appeal, a veteran is presumed to be seeking the highest 
possible rating, unless he expressly indicates otherwise).

A November 2004 rating decision, in pertinent part, denied 
the veteran's claim of entitlement to service connection for 
a respiratory disability, namely sinusitis and allergic 
rhinitis.

In a July 2007 rating decision, the veteran was granted 
entitlement to TDIU, effective May 1, 2007.  A subsequent, 
January 2008 rating decision granted an earlier effective 
date of March 27, 2006 for the grant of entitlement to TDIU.  
The veteran indicated that he remains dissatisfied with the 
effective date assigned.  

This case was previously before the Board in February 2008, 
wherein the veteran's claims were remanded for additional 
development of the record.  The case has been returned to the 
Board for appellate consideration.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
degenerative disc disease of the lumbosacral spine has been 
manifested by complaints of pain with limitation of motion, 
with no demonstration by competent clinical evidence of 
neurological impairment.

2.  Throughout the rating period on appeal, the veteran's 
right hip strain, status-post fracture and dislocation is 
productive of pain, but without limitation of motion.

3.  Sinusitis and upper respiratory infections during service 
were acute and transitory and resolved with no chronic 
residual disability; there has been no demonstration by 
competent clinical evidence of record that any current 
chronic respiratory disability is etiologically related to 
any incident of service.

4.  On December 11, 2006, the RO received the veteran's claim 
of entitlement to a TDIU.

5.  There has been no demonstration, by competent clinical 
evidence of record, of manifestations of the veteran's 
service-connected disabilities sufficient to preclude him 
from engaging in substantial gainful employment, consistent 
with his education and occupational experience, prior to 
March 27, 2006, the date of his total left knee arthroplasty 
revision. 


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 40 
percent for degenerative disc disease of the lumbosacral 
spine have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.124a, Diagnostic Codes 8520, 8620 (2007); 38 
C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (as in effect 
prior to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (as in effect prior to September 23, 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect from 
September 23, 2002 through September 25, 2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 - 5243 (as in effect from 
September 26, 2003).

2.  The criteria for a compensable disability rating for 
right hip strain, status-post fracture and dislocation are 
not met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5251-5255 (2007).

3.  A chronic respiratory disability was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2007).

4.  The criteria are not met for an effective date earlier 
than March 27, 2006, for the grant of entitlement to TDIU.  
38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.114, 3.155, 3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA issued VCAA notice letters dated in 
September 2002, September 2004, December 2006, January 2008, 
March 2008, and April 2008 from the agency of original 
jurisdiction (AOJ) to the appellant.  These letters informed 
the appellant of what evidence was required to substantiate 
his claims for increased disability ratings, his claim for 
service connection, and the evidence required to establish an 
earlier effective date for TDIU.  These letters also informed 
him of his and VA's respective duties for obtaining evidence, 
as well as requested that the veteran submit any additional 
evidence in his possession pertaining to his claims.

In addition, the December 2006, January 2008, March 2008, and 
April 2008 letters from VA explained how a disability rating 
is determined for a service-connected disorder and the basis 
for determining an effective date upon the grant of any 
benefit sought, in compliance with Dingess/Hartman.  However, 
because the instant decision denies the veteran's claims, no 
disability ratings or effective dates will be assigned.  

Further, according to Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), for an increased-compensation claim, section 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Similarly, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In the case currently before the Board, the April 2008 VCAA 
notice letter provides the veteran with all of the diagnostic 
codes and applicable information for his claim for a 
compensable disability rating for his right hip disability.  
While this letter also provided most recent diagnostic codes 
and other applicable information for the veteran's increased 
rating claim for his low back disability, the letter did not 
provide the veteran with all of the relevant diagnostic codes 
for the entire rating period on appeal.  In Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit 
stated that all VCAA notice errors are presumed prejudicial 
and require reversal unless the VA can show that the error 
did not affect the essential fairness of the adjudication.  
To do this, the VA must show that the purpose of the notice 
was not frustrated, such as by demonstrating that any defect 
was cured by actual knowledge on the part of the claimant, 
that a reasonable person could be expected to understand from 
the notice what was needed, that a benefit could not have 
been awarded as a matter of law, or perhaps where the 
claimant has stated that he or she has no further evidence to 
submit, or where the record reflects that VA has obtained all 
relevant evidence.  There must be a demonstration that there 
was no prejudicial error.  See Fenstermacher v. Phila. Nat'l 
Bank, 493 F.2d 333, 337 (3d Cir.1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had 
been served.").  In order for the Court to be persuaded that 
no prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.").  See also Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.  

The Board notes that the veteran is represented by an 
attorney in this case.  Further, the SOC in June 2005, as 
well as the multiple SSOCs, under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth 
the relevant diagnostic codes (38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 and 5285-5293) for rating the veteran's low 
back disability, and included a description of the rating 
formulas for all possible schedular ratings under the 
diagnostic code.  The appellant was, thus, informed of what 
was needed not only to achieve the next-higher schedular 
ratings, but also to obtain all schedular ratings above the 
current evaluation assigned by the RO.  Also, the claimant 
demonstrated that there was actual knowledge of what was 
needed to establish his claim for an increased disability 
rating for his low back disability in statements by him and 
his representative.  See Dalton v. Nicholson, 21 Vet. App. 
23, 30-31 (2007) ; see also Short Bear v. Nicholson, 19 Vet. 
App. 341, 344 (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decisions that are the basis of this appeal were decided 
after the issuance of an initial, appropriate VCAA notice.  
Although the notice requirements as to the veteran's claim 
for an earlier effective date and the notice requirements 
required by Dingess/Hartman and Vazquez-Flores v. Peake were 
provided to the appellant after the initial adjudications, 
the case was readjudicated thereafter, and the appellant has 
not been prejudiced thereby.  As such, there was no defect 
with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA and 
private post-service treatment and examinations.  
Additionally, the claims file contains the veteran's own 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Entitlement to Increased Disability Evaluations

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The Board notes that staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet App 505 (2007).  The rating period for 
consideration in an increased rating claim generally is from 
one year prior to the date of receipt of the increased rating 
claim.  38 C.F.R. § 3.400 (2007)

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2007).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).



Analysis

Degenerative Disc Disease of the Lumbosacral Spine

In this case, the increased rating claim was received in July 
2002.  As such, the rating period for consideration on appeal 
is from July 2001.  38 C.F.R. § 3.400 (2007).  The schedular 
criteria for evaluating disabilities of the spine have 
undergone revision during the pendency of this appeal.  

The first amendment to the rating criteria for spinal 
disabilities affected Diagnostic Code 5293 and went into 
effect on September 23, 2002.  67 Fed. Reg. 54,345 (Aug. 22, 
2002).  The next amendment affected general diseases of the 
spine and became effective September 26, 2003.  68 Fed. Reg. 
41,454 (Aug. 27, 2003).  The Board will now analyze the 
veteran's claim with respect to the pertinent laws for all of 
the above periods.

The Board notes that, where the amended regulations expressly 
provide for an effective date, and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  See generally 38 U.S.C.A. § 
5110(g) (West 2002).  

The Board will first consider whether the schedular criteria 
in effect prior to September 23, 2002, serve as a basis for 
an increased rating here.  Diagnostic Code 5292, concerning 
limitation of lumbar spine motion, does not afford a rating 
in excess of 40 percent.  As such, that Code section cannot 
serve as a basis for an increased rating here.  Similarly, 
Diagnostic Code 5295, pertaining to lumbosacral strain, 
provides a maximum benefit of 40 percent.  Thus, an increased 
rating is also not possible under that Code section.  

Furthermore, under Diagnostic Code 5289, a 50 percent 
disability evaluation is warranted for unfavorable ankylosis 
of the lumbar spine.  See Lewis v. Derwinski, 3 Vet. App. 259 
(1992) (defining ankylosis as the complete immobility of a 
joint in a fixed position).  The evidence establishes that 
the veteran has been diagnosed with a degenerative disc 
disease.  However, the veteran retains range of motion beyond 
that comparable to ankylosis, even with consideration of any 
additional functional loss due to pain, (as discussed in 
detail below), and there is no evidence that he has a fixed 
deformity of the lumbar spine.  As such, the competent 
clinical evidence of record is against an evaluation in 
excess of 40 percent under Diagnostic Code 5289.

The Board must also consider other applicable Diagnostic 
Codes, including Diagnostic Code 5285.  With regard to the 
criteria for residuals of fractured vertebra without cord 
involvement under Diagnostic Code 5285, the Board finds that 
the veteran has no demonstrable deformity of a vertebral body 
and the veteran had normal postural alignment. 

The only remaining relevant Diagnostic Code prior to 
September 23, 2002, is 5293, pertaining to intervertebral 
disc syndrome.  Under that Code section, a 60 percent rating 
is warranted for pronounced impairment, with persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief. 

The Board does not find support for the next-higher 60 
percent rating under the old version of Diagnostic Code 5293.  
The evidence fails to indicate an absent ankle jerk, muscle 
spasm, or persistent neurological findings indicative of 
sciatic neuropathy, prior to September 23, 2002.  Indeed, no 
treatment records for the veteran's degenerative disc disease 
of the lumbosacral spine are available for the period prior 
to his claim.  At his September 2002 VA examination, deep 
tendon reflexes were equal bilaterally and his musculature 
was normal.  As such, the Board finds that such diagnosis 
does not establish that the disability picture as a whole 
more nearly approximates the criteria for a 60 percent 
rating.

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 
underwent revision.  As revised, for the period from 
September 23, 2002 to September 25, 2003, Diagnostic Code 
5293 states that intervertebral disc syndrome is to be 
evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002 to September 25, 2003, a 40 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the last 12 
months.  Finally, a 60 percent disability rating is warranted 
where the evidence reveals incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least 6 weeks during a previous 12-month 
period.  In fact, there is no evidence of any bed rest 
prescribed by a physician.  Therefore, the revised version of 
Diagnostic Code 5293, as in effect from September 23, 2002 to 
September 25, 2003, cannot serve as a basis for an increased 
rating on the basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected back disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating.  "Chronic 
orthopedic and neurologic manifestations" were defined as 
"orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so."  

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's degenerative disc disease of 
the lumbar spine.  As noted above, one relevant Diagnostic 
Code for consideration in this regard is Diagnostic Code 
5292, concerning limitation of motion of the lumbar spine.  

Under Diagnostic Code 5292, where the evidence reveals severe 
limitation of lumbar motion, a maximum 40 percent rating is 
warranted.  There has been no demonstration of functional 
impairment comparable to ankylosis of the lumbar spine.  
Regarding range of lumbar motion, such findings are 
unavailable in the veteran's VA medical records for the 
pertinent time period, but an August 2003 letter from L. F. 
L., M.D. states that the veteran had lateral bending to 30 
degrees and extension to 15 degrees.  Forward flexion of the 
lumbar spine was described as to within eight inches of 
touching the floor.  Further, upon VA examination in early 
September 2002, the veteran had forward flexion of the 
lumbosacral spine to 40 degrees, extension to 20 degrees, 
rotation to 15 degrees and lateral bending to 10 degrees.  

The range of motion findings detailed above signify severe 
disability.  However, in evaluating the degree of disability 
under Diagnostic Code 5292 or 5289, the Board must also 
consider additional functional limitation due to factors such 
as pain, weakness, incoordination and fatigability.  See 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  While the Board acknowledges that the veteran 
had pain upon range of motion testing, there was no evidence 
of tenderness to palpation, incoordination, weakness, or 
fatigability.  As such, the veteran's current 40 percent 
disability evaluation under Diagnostic Code 5292 contemplates 
the veteran's overall disability picture, even considering 
DeLuca.  

Based on the above, the Board finds that, when considering 
additional functional limitation due to pain and weakness, 
the orthopedic manifestations of the veteran's lumbosacral 
spine disability warrant no more than a 40 percent evaluation 
under Diagnostic Code 5292.  Moreover, no alternate Code 
sections afford a rating in excess of that amount based on 
limitation of motion.  Indeed, as the medical evidence does 
not demonstrate functional impairment comparable to 
ankylosis, even with consideration of additional functional 
impairment due to pain, Diagnostic Codes 5286, and 5289 are 
not for application.  Moreover, Diagnostic Code 5295, for 
lumbosacral strain, does not provide a rating in excess of 40 
percent.  As noted above, under Diagnostic Code 5285, no 
demonstrable deformity of a vertebral body has been 
demonstrated.  Hence, the orthopedic manifestations of the 
disability at issue warrant a 40 percent rating, and no more. 

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected degenerative disc disease of the lumbosacral spine.  

In the present case, the objective neurological findings 
relate to the lower extremities.  Thus, diagnostic codes 
8522-8530 are potentially applicable.  

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected degenerative disc disease of the lumbosacral spine.  
In the present case, there has been demonstration of 
neurologic manifestations related to the lower extremities.  
The November 2003 VA examiner found that the veteran had 
right side sciatica, for which the veteran was granted a 
separate 10 percent disability evaluation under Diagnostic 
Code 8520 in the June 2005 rating decision.  However, other 
than manifestations of the veteran's already service-
connected right-sided sciatica, there is no evidence of any 
neurological manifestations of the veteran's degenerative 
disc disease of the lumbosacral spine.  Regardless, the 
veteran cannot receive another 10 percent disability rating 
for his right side neurologic symptoms, as the rating 
schedule may not be employed as a vehicle for compensating a 
claimant twice or more for the same symptomatology; such a 
result would overcompensate him or her for the actual 
impairment of earning capacity.  See 38 C.F.R. § 4.14 (2007); 
Esteban v. Brown, 6 Vet. App 259 (1994).

In sum, as instructed by the revised version of Diagnostic 
Code 5293, in effect through September 25, 2003, the Board 
has considered the degenerative changes of the lumbar spine.  
As discussed above, there is no basis for a disability 
evaluation in excess of 40 percent, nor is there a basis for 
a separate evaluation in excess of 10 percent for 
neurological deficits (other than the already service-
connected right-sided sciatica).  

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were again revised effective 
September 26, 2003 (as codified in relevant part at 38 C.F.R. 
§ 4.71, Diagnostic Codes 5237, 5238, 5243 (2004).  Under 
these relevant provisions, a 40 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  Finally, 
unfavorable ankylosis of the entire spine warrants a 100 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5235 
for vertebral fracture; Diagnostic Code 5237 for lumbosacral 
strain; Diagnostic Code 5242 for degenerative arthritis of 
the spine; and Diagnostic Code 5243 for intervertebral disc 
syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  As 
discussed above, the preponderance of the competent clinical 
evidence of record is against an evaluation in excess of 40 
percent for the disability at issue based on incapacitating 
episodes of intervertebral disc syndrome.  

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 40 percent for the 
disability at issue, based on limitation of motion under the 
general rating formula for disease or injury of the spine, 
effective September 26, 2003, for Diagnostic Codes 5237, 
5242, and 5243.  Indeed, a finding of ankylosis of the lumbar 
spine is required in order for the veteran to qualify for a 
50 percent evaluation under the General Rating Formula for 
Disabilities of the Spine based on limitation of motion.  
Moreover, while VA examination in November 2003 did indicate 
some decreased range of motion, the veteran's disability 
picture is not found to be more comparable to ankylosis based 
on additional functional limitation of motion due to factors 
such as pain and weakness.  

The Board has reviewed the competent evidence and also finds 
no support for assignment of a higher evaluation under the 
law in effect prior to September 23, 2002, from September 23, 
2002 through September 25, 2003, nor for the period from 
September 26, 2003.  The law most favorable to the veteran is 
for application when there has been a change in the law 
during the pendency of the appeal.  (However, there can be no 
application of the revised law for the period prior to the 
effective date.)  While the veteran's VA treatment records do 
not indicate whether he had any limitation of motion, the 
veteran's November 2003 VA examination report states that the 
veteran had 30 degrees of forward flexion and 10 degrees of 
extension.  In January 2007, the veteran had range of motion 
of the lumbar spine from zero to 30 degrees.  Moreover, there 
was no finding of favorable or unfavorable ankylosis of the 
entire thoracolumbar spine, and the Board does not find that 
this contemplates any more than severe limitation of motion 
of the lumbar spine, even with consideration of pain, 
equivalent to ankylosis, as in effect prior to September 26, 
2003.  

The Board does acknowledge consideration of additional 
functional impairment due to factors such as pain, weakness 
and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995).  Regarding range of 
motion, the veteran's VA medical records indicated the 
veteran had pain upon range of motion testing, but that there 
was no evidence of incoordination, weakness, or fatigability.  
The veteran has 2+ deep tendon reflexes bilaterally.  

The Board finds that the veteran's subjective complaints have 
been contemplated in the current rating assignment, as 
discussed above.  The overall evidence, for the period from 
September 26, 2003 does not reveal a disability picture most 
nearly approximating a 40 percent evaluation even with 
consideration of whether there was additional functional 
impairment due to DeLuca factors.

Thus, based on the analysis of those criteria set forth 
above, the veteran remains entitled to no more than a 40 
percent evaluation for the orthopedic manifestations of his 
service-connected degenerative disc disease of the 
lumbosacral spine, for the period from September 26, 2003.  

With consideration of the provisions of Note (1) of the 
General Rating Formula for Diseases and Injuries of the 
Spine, the Board notes that the neurologic manifestations of 
the disability at issue are unchanged.  The Board notes that 
there is no evidence of record for the relevant time period 
which demonstrates that the veteran experiences any 
neurologic symptomatology beyond his already service-
connected right-sided sciatica.  As discussed previously, the 
medical evidence demonstrates that the veteran's neurologic 
evaluations are otherwise negative, and do not allow for a 
finding in excess of the current separate 10 percent rating 
for right side sciatica, due to neurologic manifestations of 
the veteran's degenerative disc disease of the lumbosacral 
spine.  Further, he is not entitled to any additional 
separate, compensable rating under Diagnostic Code 8520, 
8521, 8524, 8525, or 8526 for other neurologic manifestations 
of the disability at issue.  See 38 C.F.R. § 4.14, VA's anti-
pyramiding provision (the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited).  See also Brady v. Brown, 4 Vet. 
App. 203, 206 (1993) (a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.").  

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, the Board does not have to 
refer this case to the Director of Compensation and Pension 
Service for extra-schedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Right Hip Strain

The veteran's right hip strain, status-post fracture and 
dislocation, is rated noncompensable, pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5252, for limitation of flexion of 
the thigh.  Under Diagnostic Code 5252, a 10 percent 
disability rating is for assignment where flexion of the 
thigh is limited to 45 degrees.  

Under Diagnostic Code 5250, ratings between 60 and 90 percent 
are assigned where there is ankylosis of the hip.  Diagnostic 
Code 5251 assigns a 10 percent disability evaluation where 
there is limitation of extension of the thigh to 5 degrees.  
Pursuant to Diagnostic Code 5253, a 10 percent disability 
evaluation is assigned for limitation of rotation, with an 
inability to toe-out in excess of 15 degrees or where there 
is limitation of adduction such that one cannot cross their 
legs.  See 38 C.F.R. § 4.71a, Diagnostic Code 5250-5253.  

The clinical evidence of record does not show that the 
veteran experiences thigh flexion limited to 45 degrees or 
less, or limitation of extension to 5 degrees.  In addition, 
there was no evidence of impairment of the thigh with 
rotation of the thigh to 15 degrees.  At his September 2002 
VA examination, the veteran had full range of motion of the 
right hip.  At the more recent, January 2007 VA examination, 
he had flexion to 80 degrees, abduction to 45 degrees, and 
rotation to at least 30 degrees, in spite of complaints of 
pain.  See 38 C.F.R. § 4.71, Plate II, indicating full range 
of motion for the hips from 0 to 125 degrees, extension to 
flexion, and 0 to 45 degrees abduction.  Both VA examination 
reports were negative for evidence of swelling, instability, 
weakness, abnormal movement, heat, or redness.  Moreover, 
there was no objective evidence of muscular atrophy at 
January 2007 VA examination.  Thus, the Board finds that the 
veteran's right hip strain, status-post fracture and 
dislocation, fits within the criteria for the currently 
assigned noncompensable disability evaluation. 

In concluding the veteran is not entitled to a higher rating 
for his right hip strain, status-post fracture and 
dislocation, at any time during the rating period on appeal, 
the Board has considered as well whether he has additional 
functional loss - beyond that objectively shown - due to 
his pain, or because of weakness, premature or excess 
fatigability, incoordination, etc.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995), citing 38 C.F.R. §§ 4.40, 4.45, and 
4.59.  Nonetheless, there is no indication in the record that 
his functional ability is decreased beyond the limitation of 
motion already shown on examination, even when his symptoms 
are most problematic.  As a result, his current 
noncompensable rating adequately compensates him for the 
extent of his pain, including insofar as its resulting effect 
on his range of motion.  

The Board has also considered whether the veteran is entitled 
to an increased disability evaluation on an extra-schedular 
basis.  However, the Board concludes that the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no showing 
by the veteran that his right hip strain, status-post 
fracture and dislocation, standing alone, resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of normal rating schedule standards.  
Accordingly, the Board finds that this case does not warrant 
referral to the Director of Compensation and Pension Service 
for extra-schedular consideration.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In view of the foregoing, the preponderance of the evidence 
is against a compensable disability rating for the right hip 
strain, status-post fracture and dislocation, at any time 
during the rating period on appeal.  

Entitlement to Service Connection

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a respiratory 
disability, so this claim must be denied.  38 C.F.R. § 3.102.  

The veteran's service medical records do not show that the 
veteran complained of or was treated for a respiratory 
disability during his military service.  While the Board 
acknowledges that the veteran was treated for sinusitis and 
upper respiratory infections during his military service, but 
that his sinusitis and respiratory infections were acute and 
resolved with treatment.  In this regard, the Board points 
out that the veteran's in-service examination reports, 
including his May 1975 separation report, indicate that the 
clinical evaluations of the veteran's nose, head, sinuses, 
mouth, throat, lungs and chest were normal.  This is 
probatively significant and given a lot of weight and 
credibility because this was at a time contemporaneous to the 
alleged incidents in question.  See, e.g., Struck v. Brown, 9 
Vet. App. 145, 155-56 (1996).  It stands to reason that, if 
he indeed had any problems, as he is now alleging, then he 
would have at least mentioned this during the military 
examinations.  

Additionally, there is no objective evidence of continuance 
of symptomatology during the years following the veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  Of 
note, in a March 1992 Report of Medical History for Reserve 
service, he denied that he had experienced asthma, shortness 
of breath, or chronic cough.  He reported treatment for upper 
respiratory infection with Tylenol.  Likewise, there is no 
evidence that the veteran received treatment for any 
respiratory problems until 2005, approximately 30 years after 
his discharge from the military.  The veteran's respiratory 
complaints were diagnosed vasomotor rhinitis and allergies at 
that time.  The Board notes that, in the absence of 
demonstration of continuity of symptomatology, or a competent 
nexus opinion, the initial demonstration of current 
disability years after service is too remote from service to 
be reasonably related to service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

More significantly, there is no competent clinical evidence 
that relates his claimed respiratory disability to his 
military service.  The Board acknowledges that D. H., M.D. 
noted that the veteran had a history of persistent nasal 
drainage with posterior throat irritation and opined in June 
2004 that it was conceivable that the veteran's allergies and 
rhinitis during the veteran's service were related his 
service.  However, Dr. H did not provide a rationale for his 
opinion, or otherwise refer to any credible supporting 
evidence that the veteran currently had a respiratory 
disability which was related to his service.  A medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999).   See also Elkins v. Brown, 5 Vet. App. 474, 478 
(1993) (the Court rejected a medical opinion as 
"immaterial" where there was no indication the physician 
had reviewed relevant service medical records or any other 
relevant documents that would have enabled him to form an 
opinion on service connection on an independent basis).  
Thus, the probative value of Dr. H's opinion is diminished.  
See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (the Board 
is not required to accept unsubstantiated or ambiguous 
medical opinions as to the origin of the veteran's disorder).  

In contrast, the November 2004 VA examination report 
concluded that the veteran's vasomotor rhinitis, manifested 
by rhinorrhea and occasional post-nasal drip, is not related 
to his military service.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .").   Here, the Board affords greater weight 
to the opinion contained in the November 2004 VA examination 
report.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in 
evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility and 
probative value of proffered evidence in the context of the 
record as a whole).  This VA examination report reflects that 
the VA examiner reviewed the veteran's entire claims folder 
and the veteran's reported history prior to finding that it 
was unlikely that the veteran's current respiratory 
complaints was not related to his military service.  In 
short, this VA examiner's opinion has significant probative 
weight since it was based on a review of the complete record, 
and the VA examiner not only considered the veteran's 
assertions and medical history, but also undertook a 
comprehensive clinical examination of him.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994) (although the Board may not 
ignore medical opinion evidence, greater weight may be placed 
on one physician's opinion than another's depending on 
factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence).  While the Board sought 
to further clarify a portion of the November 2004 VA 
examiner's opinion, by a remand requesting additional 
examination, the veteran failed to report for an examination 
scheduled in May 2008.

In short, there currently is no persuasive medical nexus 
evidence of record indicating the veteran's respiratory 
disability is the result of his service in the military.  See 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In 
order for service connection for a particular disability to 
be granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'"  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  

Therefore, the only evidence portending that the veteran has 
a respiratory disability related to his military service, 
comes from him personally.  As a layperson, the veteran 
simply does not have the necessary medical training and/or 
expertise to diagnose or determine the etiology of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  See, too, Savage v. Gober 10 Vet. App. at 495-
498, indicating that, even in situations of continuity of 
symptomatology after service, there still must be medical 
evidence relating the current condition at issue to that 
symptomatology.  Id.  As such, his allegations, alone, have 
no probative value without medical evidence substantiating 
them.  So the preponderance of the evidence is against his 
claim, in turn, meaning the benefit-of-the-doubt rule does 
not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Earlier Effective Date for TDIU

Legal Criteria

The statutory and regulatory guidelines for determining the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 
(2007).  Except as otherwise provided, the effective date of 
an evaluation and an award of compensation based on an 
original claim, a claim reopened after a final disallowance, 
or a claim for increase will be the date the claim was 
received or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400.  

In cases involving a claim for higher compensation, 
the effective date will be the earliest date as of which it 
is factually ascertainable that an increase in disability 
occurred if the claim is received within one year from that 
date; otherwise, the effective date is the date the claim is 
received.  See 38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2) (2007).  See also Harper v. Brown, 10 
Vet. App. 125 (1997).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran that may 
be interpreted as applications or claims, both formal and 
informal, for benefits.  VA is required to identify and act 
on informal claims for benefits.  See 38 U.S.C.A. § 5102; 
38 C.F.R. § 3.1(p), 3.155(a).  See also Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  An informal 
claim must identify the benefit sought.  See 38 C.F.R. 
§ 3.155(a).

In order for benefits to be paid under the laws administered 
by the VA, a specific claim in the form prescribed by the 
Secretary must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. 
§ 3.151(a).  All claims for benefits filed with the VA, 
formal or informal, must be in writing.  See Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).

Analysis

The veteran's completed TDIU application was received by the 
RO on December 11, 2006.  In a July 2007 rating decision, the 
veteran was granted entitlement to TDIU, effective May 1, 
2007.  The veteran disagreed with the effective date assigned 
for his TDIU.  In a January 2008 rating decision, the veteran 
was granted an earlier effective date of March 27, 2006 for 
the award of a TDIU.  Nonetheless, the veteran perfected his 
appeal.  

The veteran's representative requested an earlier effective 
date, presumably on the basis that the medical evidence 
showed he was unemployable prior to March 27, 2006, but 
within the one year prior to the date of receipt of the claim 
(i.e. March 2005).  There is no provision for the award of an 
effective date for compensation benefits, based on an 
increased rating claim, from a date more than one year 
previous to the actual receipt of the increased rating claim.  
See 38 C.F.R. § 3.400(b)(2).

As stated above, an effective date of one year prior to the 
date of receipt of the claim can be assigned where the facts 
demonstrate that the veteran met the relevant criteria during 
that prior year.  The Board acknowledges that the veteran met 
the schedular criteria for entitlement to TDIU effective May 
1, 2004.  See 38 C.F.R. § 4.16(a) (a total rating may be 
assigned if there is only one disability, this disability is 
rated as 60 percent disabling or more; or if there are two or 
more disabilities, at least one disability is rated as 40 
percent disabling or more, and there is sufficient additional 
disability to bring the combined rating to 70 percent or 
more).  However, the evidence must also demonstrate that the 
veteran was rendered unemployable due to his service-
connected disabilities by reason of being precluded from 
substantially gainful employment consistent with his 
education and occupational experience.  The Board also 
acknowledges that the provisions of 38 C.F.R. § 4.16(b) set 
forth that extraschedular consideration must be given to all 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  

The Board again notes that the veteran's claim for TDIU was 
received on December 11, 2006.  Significantly, the competent 
evidence of record for the entire one year period prior to 
December 11, 2006 fails to demonstrate the veteran was 
incapable of engaging in substantially gainful employment, 
consistent with his education and occupational experience, 
due to his service-connected disabilities (degenerative disc 
disease of the lumbosacral spine, left knee total 
arthroplasty revision for failed left knee prosthesis 
(formerly left knee strain, status-post medial meniscectomy), 
tinnitus, right-sided sciatica, right knee strain, right hip 
strain, and right ear hearing loss) prior to the date of his 
surgery for his service-connected left knee disability, on 
March 27, 2006.

In his application for TDIU received on December 11, 2006, 
the veteran reported that he had completed college, and had 
previous occupational experience as a farmer.  The veteran 
also indicated that he last worked full-time in February 
2004.  

Nevertheless, as previously indicated, the veteran has not 
provided any evidence of that his service-connected 
disabilities rendered him unable to obtain and retain 
employment prior to March 27, 2006.  In fact, the first 
evidence of such unemployability was an April 2006 private 
medical record wherein it was related that he had undergone 
left knee surgery on March 27, 2006, requiring convalescence.  
Similarly, while the veteran's January 2006 VA primary clinic 
note indicates that the veteran was seen for complaints of 
hematuria and back pain, the Board points out that the 
veteran did not allege that his back disability or any of his 
other service-connected disabilities caused occupational 
impairment.  Therefore, the Board finds that the record fails 
to establish the veteran was precluded from engaging in 
substantial gainful employment consistent with his college 
education and occupational experience, due to his service-
connected disabilities, during the period from March 2005 
through March 26, 2006, the remainder of the one year period 
prior to the date of receipt of the claim on December 11, 
2006, even when considered on an extraschedular basis 
pursuant to 38 C.F.R. § 4.16(b).  As such, the effective date 
for the grant of the TDIU can be no earlier than the date of 
receipt of his surgery - March 27, 2006.  
See 38 C.F.R. § 3.400(b), (o).



Failure to Report to VA Examinations

The Court has also held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
The veteran has made evidentiary assertions that his 
conditions have increased in severity.  Under 38 C.F.R. 
§ 3.326(a) (2007), a VA examination will be authorized where 
there is a possibility of a valid claim.  

Therefore, the veteran had been scheduled for VA examinations 
in order to evaluate the current manifestations and severity 
of his service-connected disorders at issue.  Most recently, 
the veteran was scheduled for VA examinations pursuant to the 
Board's February 2008 remand.  The RO subsequently attempted 
to assist the veteran with his claims by requesting that he 
attend VA examinations to obtain current findings as to the 
severity and symptomatology of his degenerative disc disease 
of the lumbosacral spine and right hip strain, as well as 
clarify the nature and etiology of the veteran's alleged 
respiratory disability.  

However, he has failed to report for his evaluations as 
scheduled.  See 38 C.F.R. § 3.655(b) (when a claimant fails 
to report for a VA examination scheduled in conjunction with 
a claim for an increased disability evaluation, the claim 
shall be disallowed; when a claimant fails to report for a VA 
examination scheduled in conjunction with a claim for service 
connection, the claim shall be evaluated on the evidence of 
record).  See also Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) ("The duty to assist is not ... a one-way street.  If a 
veteran wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.").  The 
nondiscretionary ("shall" be disallowed) language in 
§ 3.655(b) means the claim must be denied, regardless, indeed 
if only based on a failure to report for a necessary medical 
evaluation to assess the severity of the disability at issue.  
Further, the Board has no option but to consider his claim 
for service connection based on the evidence of record, which 
is insufficient to grant his claim.  


ORDER

Entitlement to a disability rating in excess of 40 percent 
for degenerative disc disease of the lumbosacral spine is 
denied.  

Entitlement to a compensable disability rating for chronic 
right hip strain, status-post fracture and dislocation, is 
denied.  

Entitlement to service connection for a respiratory 
disability is denied.

Entitlement to an effective date earlier than March 27, 2006, 
for the grant of a TDIU, is denied.



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


